DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1-3, 5, 8, 20, 28, and 29 are pending. 
3.	Claims 1-3, 5, 8, 20, 28, and 29 are examined herein. 
4. 	The rejection of claims 1-3, 5, 8, and 20 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims. 
5.	The rejection of claims 5 and 20 under 35 U.S.C. 112 first paragraph for lack of written description is withdrawn in view of Applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 112 - First Paragraph
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
7.	Claims 1-3 and 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection was modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on July 7, 2022 was fully considered but it is not found to be persuasive. 
	Applicant claims a method of increasing yield, biomass, growth rate, vigor, and/or nitrogen use efficiency in any plant by expressing in said plant an exogenous polynucleotide encoding a polypeptide with at least 82% sequence identity to SEQ ID NO: 254. 
Applicant describes a number of phenotypes associated with the expression of SEQ ID NO: 254 in Arabidopsis, including petiole relative area, plot coverage, relative growth rate of rosette area and diameter, and seed yield (see Tables 29 on pg. 195 and Table 30 on pg. 201 for the results of the greenhouse till maturation assay; see Table 31 on pg. 204 and Table 32 on pg. 368-376 for the results of the greenhouse till bolting assay - for LYM16, the gene encoding SEQ ID NO: 254, according to Table 28).  Applicant describes several polypeptides identified as homologues to LYM16 (based on sequence homology search), from a number of plant species, and having between 81.1% and 93.9% sequence identity to SEQ ID NO: 254 (see Table 2, on page 75). 
Applicant does not describe the genus of polypeptides with at least 82% sequence identity to SEQ ID NO: 254, nor does Applicant describe the genus of nucleic acid sequences encoding said polypeptides, wherein the expression of said nucleic acid sequence results in increased yield, biomass, growth rate, vigor, and/or nitrogen use efficiency.  Because Applicant has failed to describe the claimed genus of sequences, Applicant has thus not adequately described the method of using them. 
	The protein of SEQ ID NO: 254 is 164 amino acids long.  A sequence with 82% identity to SEQ ID NO: 264 could comprise up to 29 substitutions, deletions, or insertions anywhere along the length of the sequence.  This would translate into the genus of 2029 sequences, a number that is infinite in practical terms.  The described species are not sufficiently representative of said vast genus.  It is also noted that the specification does not describe any function for the polypeptides identified as homologues of SEQ ID NO: 254.  
Further, Applicant described no structure-function relationship such that one of ordinary skill in the art would be able to envision the members of the claimed genus that possess the recited function.  The specification is silent with regard to said structure-function relationship.  The teachings of the prior art do not resolve said deficiency.  At the time of invention, the amino acid sequence of SEQ ID NO: 254 was known as a glycine cleavage H-protein (see Sequence Search Results for SEQ ID NO: 254, Result 1; See UniProt Accession Number GCSH_ORYSI, integrated into the database on July 10, 2007).  However, while the biochemical processes involved in the glycine cleavage system in plants and animals, including the role of the H protein, were known (see, for example, Kikuchi et al (2008) Proc. Japan Acad. Ser. B. 84:246-263), no connection between the H-protein and the properties recited in the instant claims was taught in the art at the time of invention.  Such connection was only established after the effective filing date of the instant application (see, for example, Lopez-Calcagno et al (2019) Plant Biotech. J. 17:141-151). 
	For these reasons, it is unclear whether at the time of filing, Applicant was in possession of the instant invention as broadly claimed. 
Scope of Enablement
8.	Claims 1-3, 5, 8, and 20 remain and claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of using the full-length SEQ ID NO: 254, and the polynucleotides encoding it, to obtain plants with several increased parameters measured in greenhouse assays (including petiole relative area, plot coverage, relative growth rate of rosette area and diameter, and seed yield) does not reasonably provide enablement a method of using polypeptides having 82%-99% sequence identity to SEQ ID NO: 254.  Neither does the specification reasonably provide enablement for how to make or use the genus of said polypeptides in a method of increasing any characteristics other than the above, such as nitrogen use efficiency and/or reduced time to flowering or inflorescence emergence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on July 7, 2022 was fully considered but it is not found to be persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a method of increasing yield, biomass, growth rate, vigor, nitrogen use efficiency and/or reducing time to flowering or to inflorescence emergence in any plant by expressing in said plant an exogenous polynucleotide encoding a polypeptide with at least 82% sequence identity to SEQ ID NO: 254.
Applicant teaches a number of phenotypes associated with the expression of SEQ ID NO: 254 in Arabidopsis, including petiole relative area, plot coverage, relative growth rate of rosette area and diameter, and seed yield (see Tables 29 on pg. 195 and Table 30 on pg. 201 for the results of the greenhouse till maturation assay; see Table 31 on pg. 204 and Table 32 on pg. 368-376 for the results of the greenhouse till bolting assay - for LYM16, the gene encoding SEQ ID NO: 254, according to Table 28).  Applicant teaches several polypeptides identified as homologues to LYM16, from a number of plant species, and having between 81.1% and 93.9% sequence identity to SEQ ID NO: 254 (see Table 2, on page 75). 
Applicant does not teach the genus of polypeptides with at least 82% sequence identity to SEQ ID NO: 254, nor does Applicant describe the genus of nucleic acid sequences encoding said polypeptides, wherein the expression of said nucleic acid sequence results in increased yield, biomass, growth rate, vigor, abiotic stress tolerance and/or nitrogen use efficiency and/or reducing to flowering or to inflorescence emergence in a plant.  Applicant has failed to teach how to use the claimed genus of polypeptides to obtain desired phenotypes other than those indicated for gene LYM16 in Tables 29-32.  For example, Applicant has only has not taught how to use LYM16 to obtain the phenotypes of reduced time to flowering and/or increased nitrogen use efficiency. 
	It would be highly unpredictable to attempt to practice the instant invention through the full scope of its claims.  The protein of SEQ ID NO: 254 is 164 amino acids long.  A sequence with 82% identity to SEQ ID NO: 264 could comprise up to 29 substitutions, deletions, or insertions anywhere along the length of the sequence.  This would translate into the genus of 2029 sequences, a very large number.  Applicant has not taught how to practice said genus of sequences in a method of increasing yield, biomass or other recited plant properties.  
It is also noted that the specification does not teach any function for the polypeptides identified as homologues of SEQ ID NO: 254, nor does it teach which portions of the protein of SEQ ID NO: 254 could be modified while still persevering the recited functions such that a variant could be used in the claimed methods.  The teachings of the prior art fail to remedy the limited guidance of the specificaiton.  For example, as discussed in the written description rejection above, the prior art does not teach how to use the H-protein of SEQ ID NO: 254 or it homologues to improve any of the agronomic qualities recited in the instant claims.  Neither does not prior art teach any structure or structures within said proteins such that one of ordinary skill in the art would be able to determine, without undue trial and error experimentation, which variants of SEQ ID NO: 254 with at least 82% sequence identity to it could be used in the claimed methods.  See, for example, Kikuchi et al (2008) Proc. Japan Acad. Ser. B. 84:246-263. 
Given the limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Arguments 
Applicant argues as follows: “Based on a combination of microarray data and digital expression profiles which were taught in the instant application (Pages 51-52, and 60-62), the attached Declaration by Dr. Hagai Karchi shows that over-expression in a plant of members of the claimed genus, which share the IPRO11053 (Single hybrid motif), IPRO33753 (Glycine cleavage system H-protein/Simiate), IPRO0O0089 (Biotin/lipoyl attachment), IPRO17453 (Glycine cleavage system H-protein, subgroup), IPRO03016 (2-oxo acid dehydrogenase, lipoyl-binding site) and IPRO02930 (Glycine cleavage system H- protein) structural domains at conserved positions, is correlated with increased plant growth and yield related parameters, such as head width, plant height, root and shoot biomass, spikelet number and biomass, grain length, grain-filling period length (i.e. days to ripening), leaf size and vegetative biomass, ear weight and total yield, as was demonstrated for the representative species of the genus, e.g., SEQ ID NO: 254. Thus, these homologues indeed have the same structure and function as SEQ ID NO: 254” (pages 8-9 of the Remarks).  It is noted that the argument appears to be directed to both, written description and scope of enablement rejections. 
Applicant’s argument is not found to be persuasive.  The Declaration of Dr. Karchi, submitted under 37 C.F.R. 1.132 on July 7, 2022 was fully considered but it is sufficient to overcome the instant rejection, for the following reasons. 
Table 1 of the instant specification sets forth “239 genes … identified to have a major impact on plant growth, growth rate, vigor, biomass, growth rate, oil content, abiotic stress tolerance, nitrogen use efficiency, water use efficiency and fertilizer use efficiency when expression thereof is increased in plants” (see top of page 52).  SEQ ID NO: 254 (“LYM16”) and its encoding nucleic acid are is listed in Table 1.  Subsequent Tables 29-32 set forth specific phenotypes that result from overexpressing LYM16 in Arabidopsis, which phenotypes include petiole relative area, plot coverage, relative growth rate of rosette area and diameter, and seed yield.  There is no dispute that to extent of the teachings in Tables 1 and 29-32 regarding the phenotypes produced by the full-length SEQ ID NO: 254, the invention is described and enabled. 
However, the data in the July 7, 2022 Declaration of Dr. Karchi are not based on Tables 1 and 29-32, but on Table 2 (see Appendix 1 to Dr. Karchi’s Declaration).  Table 2 merely identifies, based on database sequence homology searches, sequences that are “at least 80% homologous to the selected polynucleotides and polypeptides, and which are expected to increase plant yield, seed yield, oil yield, oil content, growth rate, fiber yield, fiber quality, biomass, vigor, ABST and/or NUE of a plant” (see top of page 61).  There is no evidence either in Table 2 or in Dr. Karchi’s Declaration that overexpressing said homologues (including SEQ ID NO: 836, 837, or 840) would actually produce any of the phenotypes encompassed by the claims.  There is also no evidence that the presence, in a homolog of SEQ ID NO: 254, of any of the domains identified on page 6 of the instant Remarks would be sufficient to produce said phenotypes. 
	Moreover, with regard to the full-length SEQ ID NO: 254 itself, Applicant has not taught a method, wherein the expression of said protein would result in a phenotype that is not taught by Tables 29-32.  The rejection is maintained. 
Conclusion
9.	No claims are allowed. 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662